20-1675
     Pozotempan-Ahuejote v. Garland
                                                                               BIA
                                                                          Ruehle, IJ
                                                                  A 201 217 310/314
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 23rd day of November, two thousand twenty-
 5   two.
 6
 7   PRESENT:
 8            GERARD E. LYNCH,
 9            RAYMOND J. LOHIER, JR.,
10            STEVEN J. MENASHI,
11                 Circuit Judges.
12   _____________________________________
13
14   JUAN POZOTEMPAN-AHUEJOTE, DAVID
15   POZOTEMPAN-TEPEYAC,
16            Petitioners,
17
18                    v.                                     20-1675
19                                                           NAC
20   MERRICK B. GARLAND, UNITED
21   STATES ATTORNEY GENERAL,
22            Respondent.
23   _____________________________________
24
25   FOR PETITIONERS:                    Jose Perez, Esq., Syracuse, NY.
26
27   FOR RESPONDENT:                     Brian Boynton, Acting Assistant
28                                       Attorney General; Bernard A.
 1                                Joseph, Senior Litigation Counsel;
 2                                Roberta O. Roberts, Trial
 3                                Attorney, Office of Immigration
 4                                Litigation, United States
 5                                Department of Justice, Washington,
 6                                DC.

 7       UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

9    ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11       Petitioners      Juan    Pozotempan-Ahuejote   and    David

12   Pozotempan-Tepeyac, natives and citizens of Mexico, seek

13   review of an April 27, 2020, decision of the BIA affirming a

14   June 15, 2018, decision of an Immigration Judge (“IJ”) denying

15   their motions for a continuance and to amend their prayer for

16   relief to include applications for asylum, withholding of

17   removal, and relief under the Convention Against Torture

18   (“CAT”).     In re Juan Pozotempan-Ahuejote, David Pozotempan-

19   Tepeyac, Nos. A 201 217 310/314 (B.I.A. Apr. 27, 2020), aff’g

20   Nos. A   201 217 310/314    (Immig. Ct. Buffalo June 15, 2018).

21   We assume the parties’ familiarity with the underlying facts

22   and procedural history.

23       We have considered both the IJ’s and the BIA’s opinions.

24   See Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528

                                     2
 1   (2d Cir. 2006).      We review the denial of motions to continue

 2   or accept untimely filings for abuse of discretion.                   See

 3   Dedji v. Mukasey, 525 F.3d 187, 191 (2d Cir. 2008); Morgan v.

 4   Gonzales, 445 F.3d 549, 551–52 (2d Cir. 2006).              An abuse of

 5   discretion occurs if the IJ’s “(1) . . . decision rests on an

 6   error   of   law    (such   as   application    of   the    wrong   legal

 7   principle) or a clearly erroneous factual finding or (2) [his]

 8   decision—though not necessarily the product of a legal error

 9   or a clearly erroneous factual finding—cannot be located

10   within the range of permissible decisions.”           Morgan, 445 F.3d

11   at 551–52.

12       We find no abuse of discretion in the IJ’s denial of

13   leave to add claims for asylum, withholding of removal, and

14   CAT relief or to continue proceedings to document those

15   claims.      “IJs    are    accorded    wide   latitude     in   calendar

16   management,    and     we    will      not   micromanage”    scheduling

17   decisions.    Morgan, 445 F.3d at 551.            An IJ “may grant a

18   motion for continuance for good cause shown.”                    8 C.F.R.

19   § 1003.29.    Similarly, an IJ may “disregard the deadlines

20   imposed by the local rules of an immigration court, taking

21   into consideration a removable alien’s right to a ‘reasonable


                                         3
 1   opportunity to examine the evidence against [him] [and] to

 2   present evidence on [his] own behalf.’”                 Dedji, 525 F.3d at

 3   192 (quoting 8 U.S.C. § 1229a(b)(4)(B)).                “Where an alien has

 4   demonstrated    good    cause   for       the   failure    to   timely    file

 5   documents and a likelihood of substantial prejudice from

 6   enforcement of the deadline, an IJ may, in the exercise of

 7   his informed discretion, depart from the deadline.”                 Id.

 8        Petitioners, a father and his son, had been in removal

 9   proceedings since 2012, but did not move to add claims for

10   asylum, withholding of removal, and CAT protection and to

11   continue proceedings to present evidence in support of those

12   claims until their June 2018 merits hearing, which had been

13   set to consider their long-standing prayer for voluntary

14   departure.     They substituted counsel in January 2018, five

15   months prior to the hearing, having employed previous counsel

16   continuously    since    at   least       May   2014.      They   cited   the

17   November 2016 disappearance of Pozotempan-Ahuejote’s brother

18   to explain why they did not raise these claims before the

19   June 2018 hearing, but also noted that the claims were based

20   on a 2012 incident in Mexico, in which David was robbed and

21   assaulted.     Counsel said he had not had time to prepare more


                                           4
 1   than a “bare bones” application in the five months leading up

 2   to the hearing, but Petitioners did not identify what evidence

3    they    planned   to    submit     in   support   of     the   application.

4    Counsel alleged that he had been unable to obtain the file

5    from    the   prior    attorney,    but     conceded    that   he   had   not

6    requested the file from the immigration court.

 7          Based on these facts, the agency did not abuse its

 8   discretion in denying the oral motions to amend the prayer

 9   for relief and continue proceedings.              The Immigration Court

10   Practice Manual requires motions and amendments to be filed

11   at least 15 days in advance of a hearing, and Petitioners

12   waited until the hearing to seek to add forms of relief and

13   continue proceedings.       See Immigration Court Practice Manual

14   § 3.1(b)(2)(A). 1       Moreover, Petitioners did not show good

15   cause for delay because, among other reasons, counsel could

16   have filed a motion before the hearing.                Id. § 3.1(d)(3) (IJ

17   “retains the authority to determine how to treat an untimely

18   filing”).      Because petitioners should have and could have

19   sought the relief earlier, the agency did not deprive them of

20   due process.      See Burger v. Gonzales, 498 F.3d 131, 134 (2d


     1 Available at: https://www.justice.gov/eoir/reference-
     materials/ic/chapter-3/1.
                                             5
 1   Cir. 2007) (“To establish a violation of due process, an alien

 2   must show that she was denied a full and fair opportunity to

3    present her claims or that the IJ or BIA otherwise deprived

4    her of fundamental fairness.” (quotation marks omitted)).

 5       For the foregoing reasons, the petition for review is

 6   DENIED.   All pending motions and applications are DENIED and

 7   stays VACATED.

 8                               FOR THE COURT:
 9                               Catherine O’Hagan Wolfe,
10                               Clerk of Court




                                   6